Citation Nr: 9905301	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  93-23 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right 
ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
and assigned a 20 percent disability rating effective from 
May 10, 1993.  

In September 1995 the Board remanded the case to the RO for 
additional development.

In July 1998 the RO granted a 30 percent schedular rating 
effective from the original date of the veteran's claim.

In correspondence dated in July 1998 the veteran raised 
additional issues for entitlement to service connection, 
including a left ankle disorder, bilateral knee disorders and 
depression, secondary to his service-connected right ankle 
disability.  These matters are referred to the RO for 
appropriate development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates that the veteran's right 
ankle disability is presently manifested by moderately severe 
traumatic arthritis, status post triple arthrodesis, without 
evidence of ankylosis or actual loss of use of the foot.

3.  The veteran's right ankle disability does not demonstrate 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's right ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5283 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran sustained right 
ankle injuries in July and September 1987.  The veteran's 
April 1988 separation examination revealed a slightly 
thickened, non-deformed right ankle, with mild tenderness to 
the right tendon distal to the right lateral malleolus.  
There was no evidence of instability.  

Private medical records dated from June 1992 to January 1993 
include diagnoses of inflammatory arthritis to the right 
ankle, possibly sarcoid, and previous ankle injury, with 
post-traumatic degenerative changes.  An October 1992 
operative note shows that the veteran underwent arthroscopy 
to the right ankle, with partial synovectomy and biopsy.  

VA examination in June 1993 found traumatic arthritis of the 
right ankle, super-imposed on probable subtalar coalition.  

In his August 1993 notice of disagreement, the veteran stated 
he experienced constant swelling, stiffness and limited 
mobility in the ankle.  He stated he was unable to run or 
exert pressure on the foot.  He also stated that the disorder 
had resulted in numerous days of missed work.

VA medical records show that in January 1995 the veteran 
underwent right triple arthrodesis.  The diagnoses included 
right talocalcaneal coalition.

During VA examination in January 1996, the veteran reported 
that his right ankle disability had improved since surgery.  
The examiner noted that range of motion studies revealed 
dorsiflexion to 10 degrees, and plantar flexion to 10 
degrees.  There was no sub-talar or mid-tarsal motion.  There 
was no evidence of tenderness to the lateral sub-malleolar or 
mid-tarsal areas.  Circulation and sensation were intact.  X-
ray examination revealed triple arthrodesis of the ankle, 
solid in all three joints, and minimal early traumatic 
arthritis.  The diagnosis was residual stage, triple 
arthrodesis, right foot.

In correspondence dated in July 1997, the veteran reported 
that he had missed work because of surgery for his service-
connected ankle disability in January 1995.  He stated that 
he had been placed on light-duty status at his job, and that 
his opportunities for advancement and/or promotion were 
impaired.  He submitted copies of employment request for sick 
leave and medical instructions for return to work covering 
approximately 3 days in 1994, 15 days in 1995, and 13 days in 
1996.

During VA examination in April 1998, the veteran reported 
that since the January 1996 VA examination his ankle symptoms 
had increased in severity.  He stated that it was stiff and 
painful, and was swollen most of the time.  He stated he had 
missed at least 30 days of work in the past year because of 
the disorder, and that he had been placed in a limited work 
status position.  He also stated he could not run or engage 
in any athletic activities, and that he was unable to stand 
or walk for prolonged periods or walk on uneven surfaces.

The examiner noted the veteran walked with an antalgic gait.  
He had a widened right heel.  He was able to heel toe walk 
very poorly because of pain and limited motion.  He could 
only perform a partial squat because of limited motion of the 
ankle.  Range of motion studies revealed no dorsiflexion, and 
plantar flexion to 22 degrees.  The diagnosis was status post 
triple arthrodesis, with moderately severe traumatic 
arthritis.


Analysis

Initially, the Board notes that the veteran's claim for a 
higher evaluation is found to be well-grounded under 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

The Ratings Schedule provides that traumatic or degenerative 
arthritis established by x-ray findings are rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1998).  

The Ratings Schedule provides compensable ratings for 
limitation of motion of the ankle which is moderate (10 
percent); or marked (20 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1998).  Normal range of motion for the 
ankle is dorsiflexion from 0 to 20 degrees, and plantar 
flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II 
(1998).

In this case, medical evidence demonstrates the veteran's 
right ankle disability is presently manifested by moderately 
severe traumatic arthritis, status post triple arthrodesis.  
There was limitation of motion, with pain on use, which can 
be described as marked.  However, the Board notes that a 
schedular rating in excess of 30 percent for limitation of 
motion of the ankle is not possible.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

The record reflects that in July 1998 the RO found the 
veteran's disability was more appropriately rated under the 
criteria for malunion or nonunion of tarsal, or metatarsal 
bones, Diagnostic Code 5283.  See 38 C.F.R. § 4.20.  The 
Ratings Schedule provides compensable ratings for malunion or 
nonunion of tarsal, or metatarsal bones, when the disorder is 
moderate (10 percent); moderately severe (20 percent); and 
severe (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5283 (1998).  It is noted that a 40 percent rating is 
warranted with actual loss of use of the foot.  Id.  

The Board finds the present analogous rating is proper, and 
notes that the assigned 30 percent rating is the maximum 
schedular rating under Diagnostic Code 5283, without evidence 
of actual loss of use of the foot.  The Board notes that 
there is no evidence of ankylosis of the right ankle or 
actual loss of use of the right foot that would warrant a 
higher schedular rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270, 5272, 5283 (1998).

The Board also notes there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 (1998) is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, 
in this case, there is no basis for a rating in excess of 30 
percent based on limitation of motion due to pain or 
functional loss, under the provision for 38 C.F.R. §§ 4.40, 
4.45 or 4.59, as the veteran is presently receiving a rating 
higher than the maximum schedular rating for limitation of 
motion of the ankle.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (which 
held section 4.40 did not require a separate rating for pain, 
but provided guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function). 

The record also reflects that the RO considered and declined 
to refer the veteran's case for consideration of an 
extraschedular rating as to this issue.  See 38 C.F.R. 
§ 3.321(b).  Based upon a review of the entire record, the 
Board finds that the regular schedular standards applied in 
this case adequately describe and provide for the veteran's 
disability level.  

Although the veteran contends his service-connected ankle 
disability has resulted in missed work and lost occupational 
opportunity, the Board finds the evidence of record is not 
probative of any unusual or exceptional circumstances, such 
as marked interference with employment or frequent periods of 
hospitalization related to this disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, the evidence shows the 
veteran has not required any hospital treatment since January 
1995, and that his employment interference represents no more 
than occasional sick leave taken and a requirement of job 
accommodation by his present employer.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a rating in excess of 30 percent.


ORDER

Entitlement to a rating in excess of 30 percent for a right 
ankle disability is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

